    ORIGINAL
                    Q °-£ * 9                 FILED
                             13            »<i CLERK'S CfrFICli
                             g         UtS UISYFSOT COURT E.D.K.V.
                    \£ J?| ^ b-        * NOV OS, 2018 &
^-v --^        r^       O     _y
  ft %         <*   ^Og^ >- $          BROOKLYN OFFICE



                            MISC18-3037
                                   MATSUMOTO.J
                           United States District Court
                          Southern District of New York

     BENNIE GIBSON
                                  piamxiff
                                                                        No.
Write the full name of each plaintiff.                               (To be filled out by Clerk's Office)
                                               V


                          -against-                                       COMPLAINT
 The City                             •
 Commissioner of New 'York City Police                                         (Prisoner)
                                                                                                  Amended complaint
—QbuuLy Cummisaionor Npui York City *'Pn1 re.
 Supervisors Administraitors Policy, ere ator P°y°« want ajury trial?
    ror —Inv/ubtigatora—Troinqrc        .      E^IYes DNo
 Queens Auto. Crime Units -NYPD Thomas Rice#2326 Fed R Civ 33 jury trial
 Hon Judybts inv/uluuii—in prooooution O'Dwyer                                     •2th Amendment US                Cons
 judge Goldsten -District Attorney Senior Adm.                                      injunctive <k declaratory
 Richard Drouin ooq ftcciotont—Di^int Attorneys
Write the full name of each defendant. Ifyou cannot fit the                         relief sought
names of all of the defendants in the space provided, please                        conspiracy, false arrest,
write "see attached" in the space above and attach an                               false arrest malicious pro
                                                                                    -secution               abuss     of
additional sheet of paper with the full list of names. The
                                                                                    process R.I.C.Q
names listed above must be identical to those contained in
Section IV.                                                                 PLEAESf TAKE,:PiSin.tiff:.is III
                                                                              strikes 2aUSCA 1915 barred
                                                                              Gases this complaint  on
                                                                            Rice and co-horts newly-new
 corruption forced retire ..(May 17th 2018)                                 evidence          Rice retirement
                                                                            Mdy17lli2010 Lunuption
                                               NOTICE                       SDNY 94 cv S431Gi|bson v Rice
                                                                            EDiMY 97 cv3561
   The public can access electronic court files. For privacy and security reasons, papers filed individual & o f f i
   withthe court should therefore not contain: an individual's full social security numberor full c i al capacity
   birth date; the full name of a person known to beaminor; oracomplete financial account                           suite
   number. Afiling may include only: the last four digits ofa social security number; the year of
   an individual's birth; a minor's initials; and the lastfour digits ofa financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/6/16

                             evlnl>ti~ 07TbcK&t>
 I.     LEGAL BASIS FOR CLAIM

 State below the federal legal basis for your claim, ifknown. This form is designed primarily for
 prisoners challenging the constitutionalityof their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
"Bivens? action(against federal defendants).
 Of Violation of my federal constitutional rights
• Other: Violation of State                     Cpnstitutional Rights

IL      PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages ifnecessary.
Bennie                                                  Gibson

First Name                 Middle Initial               Last Name

 Bennie-.giBsos          aka Gibson            Charles Green

State any other names (or different forms ofyour name) you have ever used, including any name
you have used in previously filing a lawsuit.
presently at NIC Rikers Island 441-18-05840

Prisoner ID #(if you have previously been in another agency's custody, please specify each agency
and the ID number (such asyour DIN orNYSID) under which you were held)

Current Place of Detention

 NIC   -1500     Hazen       ST   East      Elmhutst"    NY 11370

Institutional Address




County, City                                    State                       Zip Code
III.   PRISONER STATUS

Indicate below whether you are a prisoner orother confined person:
[ZJ Pretrial detainee
D Civilly committed detainee
D Immigration detainee
D Convicted andsentenced prisoner
D Other:




                                                                                              Page 2
IV.    DEFENDANT INFORMATION

Tothe best of your ability, providethe following information for each defendant. Ifthe correct
information isnotprovided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pagesas necessary.

Defendant 1:     Commissioner of              NYC Police Dept                Deputy       Commissioner
                                                                                         —fm-P<*lice
                  First Name                  Last Name                   Shield #
                 Cheif     Adm.

                  Current Job Title (or other identifying information)

                  Current Work Address


                  County, City                            State               Zip Code
                 Queens Auto Crime Units
Defendant 2:     Rupprx/T srtrs QHm .,'Pnl.iny nrpatnrs, investigator Trainors
                  First Name               . LastName                     Shield #

                # John Does .# John Does#John Does #john Does
                 CurrentJob Title (or other identifying information)
                   1    Police    Plaza
                                            NYN   10038
                  Current Work Address


                  County, City                            State               Zip Code
Defendant 3:
                  MXS&—officer Thomas Rica ft 2326
                  First Name                  Last Name                   Shield #

                   Address       unknoun
                  Current JobTitle (or other identifying information)
                   resigned . (forced)
                  Current Work Address


                  County, City                            State               Zip Code
Defendants       Honorable Judge QDuyer                 Hon Judge Goldstein
                  First Name                  Last Name            Shield #
                  125-01 Queens Blvd keu gardens MY 11415
                 CurrentJob Title (or other identifying information)
                  SupSgfflecourt State of Neu York
                 Current Work Address


                 County, City                           State                 Zip Code
                   District Attorney Richard Broun esq £ Assistants
                   DA    12-01 Queens Blvd                Keu Garden       MY'11415
                                                                                           Page 3
         V.   STATEMENT OF CLAIM
         Uillets PT Area junkyards , Corona QueeaB
         Place(s) of occurrence: ^ ^^ Gibson was being followed around by. a squad car
         at night         whilu yvuu in—iiiuuuuul—diud^ ouch qd Pothmnrk or simply
         walking around, eventually Rice approached                          Gibson stating he would give
        Date(s) of occurrence:

        FACTS:

        State here briefly the FACTS that support your case. Describe what happened, how you were
        harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
        additional pages as necessary.    '

         (continued
               .
                    from above)1
                    •
                                                        •   • • ^        ^ •
                                                                      n--J._i-J?
                                                 permission to strip cars unlimited
                                                                               if •
        ^plaintiff gave           information.Plaintiff had seen pay offs in junkuyard
         anrf nngciwn P^A Hnnatinnc anH i.iUnpgcp.; Pn qninn walk around and tell
         junkyard owners he was going to blame it on(!!these guys)- =massive amoun
       oT b LrijjumJ ab.dnduiidd udib uu yuyb—who didnt ptool thorn hut guys who took
       parts from them ,|i'bson beleive dRice didnt want info but how much Gibson
       knew    While Rice went thru this;, conversation 111* Udi Luei uluud behind
       shaking his head like "do not agree to thi3                        1) Gibson laughefl to himself
       because    Gibson felt Gibson            must look like a            nfu--idiot         co   Kice   because
       beCaUSS      i?i^R Mnnlri nnwor admit ho tnlri rjih^nn aijch ? Gibson backed off
       Suddenly Gibson met a group of people uho stated they knaca where abandoned
       cats—& ub could split money.— MKo^p owor t.hRy drove e Rice was following
       traiMing with a tow company . I was insructed to remve certain parts
       to wit. I did nob bdCduae  (it didnt fool right anrf •thp pRinplfi were not
       worried Rice was following us . So i would get out of and stall. Rice would
       jump out or car taKe.my tool.Dag dump on ground.—dud Falacly write down
       Gibson removed doors motor transmission tiees                           rear clip windsheilds
       Rice did this too me 3 or 4 times or gave arrests to o and or uas present
       inese complaints were lies oasea on informant upy '•—dninfo thojo parts were
       also on car at time of incident.(Which is why Gibson stalled because
       Gibson felt cars were not truly abandoned & kind ot intact except for a
       rariin mi^ini] nr hParil i grit.. fti hsnn i.ia.g use to finding Cars missing interiior
       rims ,tires motor, but still having radiators door glass, mirrors' front
       bumpcro—When Rico appeared Tow—nnmn-my mnnlri pirk up r.ar* Rir.p was
       conducting insurance scams or getting arrests by towin cars in area
       Quaens UA indicted shtibJed ho pletUx'yb1 and bmiL i.ie to'>3 doyc in • row to
       force a cop out ordered me a 750 when I said Rice lied showed no pictures
       of car at time of arrest no supporting depositions kept offering me state
       irtTira (1 didnt knOU If government bauLually—Luuk peirto off to make a case
       on me. These people will continiously just act like they have evidence or
       manuafacture it           Finally Judge Goldstein took me in co and . forcibly sentenci
       me to burflars tool t Since than 11 lb1' my briHef I hava 1                             ba.en in front of
  ,    a group of corrupt judges leant get a case dismissed and correctioins has a
       group of people in jail harrassing me all the time wntj I try Lu do legal work
SDNY   94 cv 6431 Gibson v Rice & 97 cv 3551 EDNY   Qi'bson v Queens Auto Crime


                                                                                                 Page 4
RicP hflR nartlpfpatPri TM NIIHFRnilS FALSE ARRESTS                              arid filirg false affidavits




    INJURIES:

    If you were injured as aresult ofthese actions; describe your injuries and what medical treatment
    if any, you required and received.                                                              '


    int.pntinnal          inflirtinn Pmntinnai H^trPQ.c mpnt.al anguish
    sleepless nights , fatigue                   I couldnt seek help for false arrest
    I couldnt seek help Whenever I did                        all of sudden mental Health
   ~~z                                   •                              .           ''                  would    come
    I never called or asked to speak aith them . CO Hart and Ms Minis did this
    Glbsnn had nn mpnt.al irrmp and ..me +^y-i nft tn shni.i false" asr&s ts
    and RllridPnly Itlit.hnttt rPXMPMing IapI^ n-F owndonng Sn a non i/inlpn*
    case      the pyschs are fuckxwg                with me.

   VI.     RELIEF


   State briefly what money damages or other relief you wantthe courtto order.
   Institute civil litiagtion monetary amount ten millon     for false
   arrest conspiracy to violate due process, fraud , perjury, abuse of
    process, filing of false affidacvits , malicious prosecution . forced olea

                                                                                                            ce




                                                                                               Page 5
«:,l:-rsS^^fe

 •3^'^i?>fe-;




                                           m




                          '*&r*




                                               /   ^i

                                    ie»i




                                  • cam


                &a?S£<5
 Vn.    PLAINTIFFS CERTIFICATIONAND WARNINGS
 By signing below, Icertify to the bestof my knowledge, information, and beliefthat: (1) the
 complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
 delay, orneedlessly increase the cost oflitigation); (2) the claims are supported by existing law
or by ahonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule ofCivil Procedure 11.
Iunderstand that ifI file three or more cases while Iam aprisoner that are dismissed as
frivolous, malicious, or for failure to state aclaim, Imay be' denied informa pauperis status in
future cases.


Ialso understand that prisoners mustexhaust administrative procedures before filing an action
in federal court about prison conditions, 42 W.S.C. §1997e(a), and that my case maybe
dismissed ifIhave not exhausted adrninistrative remedies as required.
lagree to provide the Clerk's Office with any changes to my address. Iunderstand mat my
failure to keep acurrent address on file with the Clerk's Office may result in the dismissal ofmy
case.




Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment offees, each plaintiff must also submit an IFP application.

                                                                ts<o~-     -y&fc/LJte^        )
                                                        Plaintiffs Signature

First Name                     Middle Initial           Last Name

Prison Address



County, City                                    State            .             zip Code                ~


Date on which Iam delivering this complaint to prison authorities for mailing:            J^ M*C




                                                                                              Page 6
UNITED STATES DISTRITC COURTHOUS&                     flPlCIMAl
EASTERN'DISTRICT /CIVIL           TERM        '       ^rXlQUMAlL
BERNiei-GipSjONt-p^ . ;' i i             "        ^             NOTICE             OF     M0 T I 0
            - ':~,--u~'
         IN CLEP.K5 OFFICE      plaintiff'.
                                                                FOR       PERMISSION
      UGDiGTHCr COURT :r.D.H.Y.
                                                                TO      FILE       A     CLAIMi


      *    U-      " V" . ••^rnii.T-.-rr-,             i        inFBBMA                 PAUPERIS
                        MATSUMOTO, J.                           28    USCA 1915
v-     BROOKLYN OFFICE
New York City        Police officers
Thomas Rice # 2326 & others                                     MISC18-3037
                                                                rTTieu'^of^rdTr Tequestedebased'
operating trained by supervised                                 Qn neu,iy discovered and new
by Queens Auto Crime                                            evidence of NYPD resignation
The City
Commissioner of        NYC Police                            Officer Rice is the one of
Deputy Commissioner                                         many reasons Gibsonbegamethree
Queens District Attorneys Office Personnell                                   strikes        ^
prosecutors, supervisors , policy                                                 f/         §
                               DEFENDANTS                                              .V-   ^


PLEASE             TAKE       NOTICE, that upon the annnexed affid^it                                  of
Gibson pro se Johnson v Avery 89 Set 1W1 ,39 US fr-B3Bellamy                              v. Bradley

the    plaintiff based ont newly discovered evidence uill'request a                                 evidentiar

hearing ,oral arguement requested                     whether        government unfairly arbitjaily
engaged     in a    cover-up for Queens Disrict Attorney Office                           Queens Auto Crime

by    .allegedely      plaintiffs complaints o§                  Officefs" filing false complaints
of part removal from abandoned vehicles and                          utilizing informants           to drive

centrally targeted perps to abandoned                      vehicles        under       entrapment     ops

and pre-arranged arrests, by Ordering a Three Strikes memrandum& wheter
recent amputations product of foul play.
      iPIaintiff      seeks    said hearing at United States                       District Courthouse

Eastern District         located at 225 Cadman Plaza Brookln NY 11201

Plaintiff       requests answer to said motion under applicable rules of
federal     Rules Civil Procedure West Miller Marcus Kane

Plaintiff asks for review of             said Order under               Polanco v Hopkins           510 F3d1S2!
Chavis v Hopkins         510 F3d 152          Chavis       v Chappius        618 f3d 162
      [a   County 10/1 2th /1 8

                                      CO
UNITED STATES     DISTRICT     COURTHOUSE
EASTERN DISTRICT/CIVIL TERM

BENNIE GIBSON                                         AFFIDAVIT       IN   SUPPORT OF
                                                      MOTION               FOR
                                 Plaintiff
                                                      PERMISSION                   TO
                                                      FILE        A        CLAIM        in

v.                                                    FORMA           PAUPERIS

                                                      28 USCA 1915
New York City     Police officers
Thomas Rice #2326 &othjteno                           reviw of order         requested based
operating ,trained by supervis ed                     on newly discovered evidence of
by Queens Auto Crime                                  NYPD resignation
The City
Commissioner  of NYC Police                           & immenient danger issue thru
Deputy Commissioner                                   amputations and whether it was
Queens District Attorneys Office           Personnels* uas caused bY mysterious cir
prosecutors,supervisors,policy                        cumstances  to wit  government
                                                      order has caused along with
                                                      intentional damage and mis constr
                                  DEFENDANTS
                                                      uing or  refusal to "benefit of
                                                      doubt" when          litigant amende accep
                                                      allegations,reconsideration, or
                                                      ... by   ifbarring order 28U5C 1915

STATE OF NEW     YORK)

COUNTY    OF    BR0NX)ss.s

1)1                    submit his motion in"good Faith" and not for the
and not for the purpose of delay fraud meritlees pratice but because I
beleive I am entitled to said relief sought Velez v NY Presbterian
2014 NY Misc lexis 3474 Arizona v YougBlood 109 Set

2) that I am a layman of the law asking this             courts indulgence for errors
      in form content spelling constitutional or'rstautory interpetation
      Johnson v Avery 89 Set 747 393 US 483   Bellamy v Bradley729 F2d

3) Iask the court to construe the allegations to               the strongest issues
     raised Cruz v Gomez 202 F3d


                    EVIDENTIARY flDUECATIONS IN 5UPP0RTY OF REQUEST
4)     On May 17th 2017     afull spread    article ,the third         of the month
      appeared- in the Daily New        It states NYPD officer Queens Auto Crime
      officeer was forced to retire due to corruption
      Plaintiff did send a complaint to EDNY returned             for some reason in 93 or !
 5) Although it involves        EDNY jurisdic-tion       the laulibrary only carried
      SDNY and litigant properely filed        suit. I    maintained
 6) that officer sheild # 2326          Thomas Rice    gave me permission to strip
      cars unlimited      if i gave them info I also maintained I never believed
      Rice who is blantantly prejudiced (I also          notice Rice did not only
      State abandonedcarsBices      partner appeared      to be signaling plaintiff
      not to get involVed fnd tha* Rit=e filed false complaints part removal
                               n tnia

                                  c^;
7)Plaintiff      was laughing to himself under the impression that plaintiff
 must look like a       "ass" to officer because        plaintiff immediately
 realized NYPD would never

 a) admit to such       dealings US v Beyes Vasquez 905 F2d 1497
      although it can happen        They would never do this with me (black)
      US v Clymer     25 F3d
 b) Rice wasnt paying me

 c) Bice       was aware as I was as a newcomer to junkyard NYPD was being
    paid         off ( not only did plaintiff witness but experienced beatings
      for taking parts off abandoned cars  (stolen) stripped,good                  parts left
      but intended for shops not me per se or anyone else )

 d) the ' incredible amout of stripped'' cars in               junkyard   and    Corona
      Queens     (Uillets Pt)

8)    Plaintiff walked away from Rice


 e)    Rice would follow        Gibson around     when Gibson        would be walking     around
       at night or every Gibson went      Gibson didnt realize what was
       happening but Gibson was freelancing in other peoples turf taken
       parts from abandoned vehicles where established individuals and groups
       existed

       SecondlyGibson had been unknowingly by Spanish Italian liason (afrir>an)
       to become _fallguy since " i touched it let me take foBe'-'iaeight for it*
       &   Federal Courts       & State Courts were down with it

                               UNDER 2BUSC 1915      I COULD    rNEVER
                                   SAY "JACK" about(nypd ) NYPD
                               AND WHEN I TRIED     TO I UJAS THROUN      IN
                                   Pysch wards UITHOUT PRODUCTION OF CAR PART OR PHOTO
  f) Gibson states utilmately NYPD Queens DA set up operations informant
     usage to drive"perpB" to abandoned cars      and filed false part
     removal form complaint . A"perp"would have tool bag on him to wit
     Sbools were thrown on ground photographed    afalse complaint filed
     a nd tow companies appeared picking up car. within 15 seconds of arrest
      or NYPD appearnce

  Gibson filed in      SDNY Gibson v Rice 94 CV 6431           and   other     complaints and
  against NYPD to wit Rice was present but gave    arrest to other .
  Rice was in 115 precinct Corona Auto Crime Unit instructed by Queens Auto.
  Gibson was also arrested by"Rambo"and Gee"    also in Daily News for placing
  cars (reverse sting opds" in junkyard for stripping without authorization




                                 Cs)
 In 1994 Gibson did send a complaint to EDNY to wit they refused to accept.
 In 1997 upon beleif a complaint was filed in EDNY about (Queens Auto Crime)
 and bow they operate . Their was no issuance upon belief* and although
status sheet says it was, it appears no              correspondence motions, sent to
litigant.

         IN May 2018      Rice resigned      Gibson finally had the evidence     he    needed
Rice     filed fqlse      , complaintt-s    ,false investigative   memorandumns ,manufactur
evidence,manufactured          witness, doctored photographs forced to resign
corruption . Rice is in the body of complaint              97 CV 3561 Rice arrested
Gibson about 4         times and was present at other arrests.

Gibson believes         EDNY actively      stopped   Gibson from saying anything      about
AuittL-lorimethru      28 USCA 1915 and other methods       Gibson- mail has been seized,
NYPD has robbed Gibson .followed            him continiously    ,beaten, fed clerkshave
have stated liiritsuntimely        when they never were and denied access to affidavit
of service to       wit would show they were . In        all the Daily News article
helped Gibson. Gibson lawsuit to Nursing Home and Mt Sinai and East Elm.
Hospital and Spoints Correctional was seized because Fed Courts   allowed
NYPD .Corrections, City, Court system to do whatever they wanted                even when
I sought to pay for suits in SDNY I was not allowed.jbecause of 28 USCA 1915
Gibson has truly, suffered due to 28 USCA 1915 and false arrest accumalation.
                    Gibson under Daily News article wishes         to be able   to file suit,
Gibson also states        Daily news has also captured info about pilots taking

planes     and flying over     peoples homes and person doing       figure eigths over

them dive bombinn         .   n.
                    a circling over them gibson complained he wa:"§ undier

                                   C&)
operation-UNITRO     (Unwanted Nigger In Town        Re-Con Op)
Gibson believes the News paper article would create a"reasonable probality"
that could persuade courtpersonnell oi>' j-urors :to "plaintiff cause1
or provide a reason to"hold up to » or use a material         evidence against
forced plea to a higher appellate,: court . 4 '
                     PLAINTIFF CONTEND BASED ON NEWLY DISCOVERED EVIDENCE
                     UNAVAILABLE TO LITIGANT AT TIME OF CAUSE WHEN
                     UNDER 5tH, & 14thjiFEDERAL CONSTITUTIONAL JURISPRUDENCE &
                     STATE CONSTRUCT     said evidence is      MATERIAL AS A MATTER
                      TO THE ISSUE AT BAR     & SHOULD SHOW FEDERAL COURT "barrinq"
                     WAS ERRONEOUS AS A MATTER OF LAW          WHERE   RICE WAS PflgSENT
                      AT ARREST,WROTE COMPLAIN*!.       OR GAVE ARREST TO ANOTHER
                     OFFICER   ,0R     INFLUENCED OFFICER TO ARREST

    Bagley     105 Set 3375      (jiglio 405 us 150       Brummell 976 F2d 1234
    US v Slouqh 144 FSupp3d 4          Symond v jriffin       2018 US US District lexis
        :    a—                                               105079

     CONE VBell 556 (556) US 449        Klyes v Whiteley 514 US 419         US v Williams

    547   F3d 1187


                            '» The difference between the         " reasonable probality

  test" and    the New York reasonable, possibility?' is under the           former      the
  the undisclosed evidence recieves no more weight             than it wuld have been
  accorded had it been introduced at $rial ,and thus a reviewing court
  must determine how that evidence would have effected jury deliberations"
            As characterized by the Court. of Appeals the treasonable
  probability test "is outcome orientated standard of review that gives
 dispositive weight to the strenght of the peoples case remitting the impact
     of the exculpatory evidence to appellate hindsight"
                          "the reasonable possibility test               on the other hand
          focues upon the evidence withheld          and the questiOon whether failure
 to disclose    possibly contributed to verdict"
                                      McKinneys Criminsal Procedure Law art.440.
 10 Pratice Commentaries       Peter    Preiser                                •


      Gibson argues he was actually innocence and             his presence at the crime sc

 scene was by government design pre-arranged             to wit litigant felt      and sensed

 such and refused to      do anything.                                                          /

                          In People v Gibson 4101^93 upon beleif the Ind. #

 Rice wrote a complete hearsay         complaint to wit Gibson maintained          was
 a blantant lie & somehow       individuals       in QB&£t.-.§@pej@£ecJ_^$OcpBCJ^ge8a-
 .absolutely no evidence to. support,charge .
                                C5^
   Gibson was put under"extreme pressure" to cop out                       44days     straight
' .tK1J»5p8nHi68HB^ft "Ml^glaE?"KJ&gsBfo §a*lhltCparty moving to
   re-open hearing            of demonstrating        new   info was not known at time
   of      crime " "has material bearing               on the     issue"

   Bespectfully,, Gibson beleives the                  information contained as to
   Rice's demise         is essentially        what     plaintiff alleged       as to
   manuafacturing phony witnesses, false investigative files ,framing
   individuals,filing false affidavits, etc.

                                   IMMEDIATE     HARM       & DANGER
                                       Tripati        v Hale     2013 US Dist lexis 113101
                                       Hafed     v.Fed Bureau of Prisons 635 F3d 1172

   1) Gibson           states jplease note ; police feel you walk               around and
         steal "shit1         Gibson contends      and maintains things he deals
         with a primarily /abandoned and Queens County is blantly
         manufacturing evidence on litigant but" issue of amputations
         of toes       where Gibson is not diabetic and had no bad experience
         with   cold

  2) Be-leased          5Points Correctional in Jan 2018
   3) requested         to be released with boots"             to wit denied evert       though
        blizzard       conditions     at prison area and in NYC
        arrived      NYC Missed sheletr time           and went to Junkyard before
  4) releasal          from    prison took a techna shot to boost              immune
        system .( but felt weaK          ,SH0T WAS DONE AT DownState                Corr.)
     Gibson after 1day & J of releasal was told his fingers were
   5)turning blue to wit Gibson did not feel cold . 2 to 3 days
     later Gibson    had a problem walking it appears After walking
     J hr I had to sit at least 3 hrs. gibson was wooried dueto
        fact    he   is active at(60)jogs pushups pull up bar runs and
        basically Gibsons hussle is physically draining, scrap                       metal
   6) After 1 week called            (or 5to 6 days )           EMS ,taken to East Elmhurst
         to wit      for some reason     I was admitted without             being interviewed
         by doctors , three to five days later I developed a purplish-black
         calloused skin on toes fingers

   7) I was asked if            " If I was     anyware government stored chemicals
         to wit there was chemical barrells where I burned copper wire.
         I was then adsked If I am diabetic irto wit I am not . I was
         then told      there is bacteria in my blood              then told there"isnt
         I was told      by Asians Doctors " your toes are dead I was then
         told by Indian you just need anti-biotics.

   B) I was then told I have gangrean   , then told I have open wounds
      to wit I had no open wounds at time of incident or evaluation
      I was then told privately by a dfoctor why are they wrapping
   your feet          so tight -if ciroulatl
                                               ati°n i,
a> 'problem I was then told I couldnt. shower any more.
        Sent to nursing home Lawrence who also said toes are dead.
9) Second opinion St Johns who told me they know where I get my copper
  from ( they started acting like NYPD               with me and    said toes are dead )
10) Then told Mt Sinai wanted to do stem cell reasearch. Sent to
    Mt sinai who immediately wanted to amputate and said "All these
    things keep happening to the :" Black man"

11) After this comment            (Gibson knew the Police were wacthing       him thru
    these people)

12) Given radioactive dye            and    MRI ,X -ray to wit     told circulation in
    legs excellent but            toes are dead

                                    AMPUTATION &/'<&> <#?/&- &(S^W UtfthiW CtftUNO
13) after amputation Mt Sinai went "ballistic" on my person^
    Doctors studewnts would walk right in and rip off dressings , gauze
    pads I @lsQ noticed it appeared ,the heel of both feet had slightly
    been cut into         and I had a bluish' scar tissue on heel to wit
    doctors started cutting into to "promote healing and to "explore"
14) Gibson felt their was no reason for this              It did not smell     and it      was
    healing , with constant cutting this turned in to a 2inch circular
    wound.

15)Gibson also deve-loped chicken pox after being moved into a room with
   skin cells all over it            and dirty linen    after being told I had
   multiple resistant bacteria              and then being told     I didnt and this
   was a    .precaution


16) Gibson was moved back to nursing home              to wit     when I tried to   walk
    the Social Worker Ms Weiner started with me                 thsat wounds are not
    healed to wit is true but wound doctor was not against it
    a) I am not diabetic , and if I felt pain I sat down theg tried
       again             the social worker is not a       doctor
17) I asked could I apply for Welfare she said you are going to shelter
    and they do it She ignored fact my wounds are still open & "Ozzing"
    blood    &   other   fluids
18) I then       was stopped from          seeing a female on Ward Ms Constance
    and movea* into a room with asexual predator who I woke up "the^guy
    has my foot in his hand            and is"jerking off"

19)Gibson says although he has Indian blood in family "I am "Black:
   and the Jamican nurses are prejudiced against Americqn Blacks
   and started teling me about my life and crime. Gibson does not
   know what happened but know this . It appear s 28 USCA 1915 has
   done something to my person to wit I beleive it was not designed

20) Gibson cannot file a suit unless some Judge in courtroom who hasnt
    witnessedresearched, seen discovery or evidence or the seen the
    deniakl of such   tell; me whether I BAN SUE FOR BEATINGS ,ROBBERY,
    unlawfulsurveillance, Police misconductv etc faiSB Qr rest
    seizure of mail etc ' involuntary committment.
                              PLAINTIFF CONTENDS THAT                OFFICER THOMAS              RICE#2326
                              Wa§ tH6 AGtUafl. Ba§I§ FBE alLQt OF FEDERAL COURT
                              DETERMINATION OF FRIVOULOUS COMPLAINTS ALTHOUGH
                              "PialNtlFF " SHQUD.B NST HaVg T0                      SASTIFY 28 US61915
                              and that SAID DETERMINATION BY JUDGE BASED  ON
                              COMPLAINT THAT IT WAS FRIVOLOUS WAS ERRONEOUS NOT
                              ONLY IS    RICE CORRUPT QUEENS COUNTY COURT SYSTEM
                              INDICTED     PLAINTIFF WITHOUT              SAID      EVIDENCE"7       ALLEGED


                   P     LAINTIFF                  SHOULD/NOT                     BEL "BARRED

"Their is ..only one exception to the prepayment requirement in 1915(g)
 Kinnell265 F3d 1127 and it applies to a prisoner who is under imminent
danger and serious physical injury. To meet the                               exception appellant is
required to make specific credible allegations of imminent 'danger
of serious physical harm Kineell   265 F3d at 1127 Every circui ti have
decided the issue  so far hjas concluded that the statute use opresent
tense shows prisoner must be in imminent danger at filing time Andrews
v.Cervantes   493 F3d 1047 493 F3d 1047 Ciarpagni v Sinai  352 F3d 32B"

   "An appellant          should make his allegations                      of imminent danger in his

motion to proceed pro se.,forma pauperis.

                                                                 Hafed  v. Federal Bureau, of Prisons
                                                                 635 F3d 1172             '.       ~
" imminent dangers are those dangers which are about to occur at any
time (moment or are impending "By using the imminent Congress indicated                                              th«
that it. wanted to include a safety valve for the three strikes rule
 to prevent impending harms not thode already occured The imminent
harm allows the district court to permit an optherwise barred prisoner
to file complaint IFP . Abdul Akbar     Tripati v. Hale
tripati        2013 US   dist.    lexis 114192            Abdul Akbar             v.      McKelvie     239 F3d 307




Whereby        plaintiff requests              a   hearing on this              evidentiary where plaintiff

does have proof of Rices corruption and                        it is probably                   known to Federal

government alerady 94 cv6431 is better explained                                to uit SDNY uil nay/e tQ amend
97 cv    3561.   OR    GOVERNMENT       WILL    ALLOW THE COMPLAINT               ATTACHED.




                                                                                           GIBSON
 SWORN    TO   BEFORE    ME


                                   7^2^S^
 NOTARY    PUB
                                                       Notary Public, State of ftavy ,,
                                                             NO.01AK616151C
                                                   rnn,«- .,,f,edln Queens County         aO,
                                                   Commission Expires February 26,2o//y
                                           9"
 UNITED    STATES    DISTRICT      COURTHOUSE
 EASTERN DISTRICT/CIVIL TERM

 Gibson         Bennie
                                                                   AF    FIDAVIT                OF

                           plaintiff
                                                                   SERVICE

                                                                   permission To file
                                                                   28   USC1915


 the City




 State 0F N§U yQBK

 COUNTY    OF      BRONX       ) 3S.S

 I                                                      declare under      28 USC1746 & 18usc 1621

 penality of perjury          and notary law                that I placed a   ^Permission to file

 motion in the'internal mailbox                located at 1500 Hazen          St.      East   Elmhurst NY

11370      on Oct                       2018
 mailed   TO:
 Pro Se
United^ States District Courthouse
Sastern District Courthouse
225 Cadman Plaza                                                                      tfully,
Brooklyn NY 11201

                                                                                  e    Gibson



SWORN TO   BEFflfiE ME that




notary public       NOT/jfRYxPU!
                               Noti!
                                        .01AK6
                                 Qualified
                                 _..jdinQuiinQueens CouJity2J^?
                           Commission Expires February <&




                                         /6
